I IIE I EES

Case 1:19-mc-10587-DCN Document 1 Filed 10/28/19 Page 1of3

IN THE CIRCUIT COURT FOR ALLEGANY COUNTY, MARYLAND

Case Number: 01-C-10-034739 OC
Asemani Vs The Islamic Republic Of Iran, Et Al

To: Ramon Rozas III
Friend & Rozas
201 Washington Street
Cumberland,MD 21502 U.S. COL . 4 :
JUDGMENT :

This matter having been decided by:

 

U21p
A Judge; -
With Judge W. Timothy Finan presiding, MS 19 ~10S8
it is this 22nd Day of July, 2016 ]

ORDERED AND ADJUDGED THAT:
{_} The complaint is dismissed without leave to amend.

(X) Judgment in favor of: Billy G. Asemani

And Against: The Islamic Republic of Iran

(X) in the sum of $4,000,000.00

( ) All reliéf is denied.

(_) Costs are assessed OE a
-

¢ li

  

Date Issued: 07/25/16 D assre O. Hincinesn

Dawne D. Lindsey : |
Clerk of the Circuit Court
|

 

Copies to: of Allegany County
cc: Raymond F Weston Esq
The Islamic Republic Of Iran
The Islamic Republic Of Iran

><
 

CIREETE COURIPOR BTL EE INDY COUNTS MARPLAND 298 2 Of S

Z Sag : 30 Washington Street

% a? Cumberland, Maryland 21502

ay ga Clerk's Office: (301) 777-5922 Fax: (301) 777-2100 Assignment Office: (301) 777-5921 Family Magistrate:
(301) 777-2387 Child Support Magistrate: (301) 777-2408 Family Services: (301) 777-2102

Case Number: 01-C-10-034739
Asemani Vs The Islamic Republic Of Iran, Et Al
CERTIFICATION OF TRUE COPY

| HEREBY CERTIFY that I am authorized to make this certification, and that the attached is a true copy of:
Judgment taken from the records of above court in the above entitled case. )

IN TESTIMONY WHEREOF I hereto set my hand and affix the seal
of the Circuit Court of Maryland for Allegany County on this
06/11/2019.

Dousre OD. Drones

Dawne D. Lindsey
Clerk of the Circuit Court

 

CC-DC-033 (Rev. 12/2016) Page1lof1 | 6/11/2019 3:59 PM

 
 

 

 

01~-C-10-34739

 

 

Billy Asemani
Vs

The Islamic Republic of Iran

 

 

Judgment

 

 

Case 1:19-mc-10587-DCN Document1 Filed 10/28/19 Page 3 of 3

 

 

DAWNE D. LINDSEY
CLERK OF THE CIRCUIT COURT
CUMBERLAND
ALLEGANY COUNTY, MARYLAND

 

 

 

 

 
